Case 1:20-cv-11283-ADB Document 45-1 Filed 07/13/20 Page 1 of 2




                    Exhibit 1
    Case 1:20-cv-11283-ADB Document 45-1 Filed 07/13/20 Page 2 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY
            Plaintiffs,                                 No. 20-cv-11283-ADB

    v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,
            Defendants.


      LOCAL RULE 83.5.3 CERTIFICATION OF THOMAS I. VANASKIE

   I, THOMAS I. VANASKIE, hereby certify the following:

         1. I am a member of the bar in good standing in every jurisdiction where I have been
            admitted to practice;

         2. I am not the subject of disciplinary proceedings pending in any jurisdiction in
            which I am a member of the bar;

         3. I have not previously had a pro hac vice admission to this court (or other
            admission for a limited purpose under this rule) revoked for misconduct;

         4. I have read and agree to comply with the Local Rules of the United States District
            Court for the District of Massachusetts.

   Sworn under the pains and penalties of perjury on this 12th day of July, 2020.


                                          /s/ Thomas I. Vanaskie
                                          _______________________________________
                                          Hon. Thomas I. Vanaskie (Ret.)
                                          STEVENS & LEE
                                          A Stevens & Lee/Griffin Company
                                          1818 Market Street, 29th Floor
                                          Philadelphia, PA 19103
                                          (215) 568-7560
                                          tiv@stevenslee.com
                                          Attorneys for Amicus Curiae,
                                          Princeton Theological Seminary
